Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.






DETAILED ACTION
Claim Objections
Claims 1, 2, 4, 9, 10, 12, 17, 18, 21 and 22 objected to because of the following informalities:

For claim 1, Examiner believes this claim should be amended in the following manner:
A method performed by one or more processors of an augmented reality (AR) system, the method comprising: 
receiving one or more images of a real-world space; 
detecting a physical object in the real-world space from the one or more images; 
identifying the physical object for a service project; 
generating a virtual object associated with the physical object, wherein the virtual object includes one or more parts that are associated with one or more parts of the physical object that are not visible in the real-world space; 
outputting the virtual object for display in an AR environment; 
receiving a selection of one or more parts of the virtual object associated with one or more parts of the physical object to be serviced; 
generating a parts list for the service project based on the one or more parts of the physical object to be serviced; 
generating [[an]] a total estimate for the service project based on the parts list, wherein generating the total estimate includes obtaining a cost for each part of the one or more parts of the physical object to be serviced and obtaining a labor estimate; and 
total estimate for the service project for display.

For claim 2, Examiner believes this claim should be amended in the following manner:
The method of claim 1, wherein generating the total estimate for the service project is based on: 
one or more prior service project records for the physical object.

For claim 4, Examiner believes this claim should be amended in the following manner:
The method of claim 1, further comprising outputting the total estimate for the service project for transmission to a computer system for managing service project records.

For claim 9, Examiner believes this claim should be amended in the following manner:
An augmented reality (AR) system comprising: 
one or more cameras; 
one or more displays; 
one or more processors; and 
a memory storing instructions that, when executed by the one or more processors, cause the AR system to: 
capture one or more images of a real-world space by the one or more cameras; 
Ser. No.: 16/922,9363detect a physical object in the real-world space from the one or more images; 
identify the physical object for a service project; 
generate a virtual object associated with the physical object, wherein the virtual object includes one or more parts that are associated with one or more parts of the physical object that are not visible in the real-world space; 
display the virtual object in an AR environment on the one or more displays; 
receive a selection of one or more parts of the virtual object associated with one or more parts of the physical object to be serviced;
generate a parts list for the service project based on the one or more parts of the physical object to be serviced; 
generate a total estimate for the service project based on the parts list, wherein generating the total estimate includes obtaining a cost for each part of the one or more parts of the physical object to be serviced and obtaining a labor estimate; and 
display the total estimate for the service project on the one or more displays.


For claim 10, Examiner believes this claim should be amended in the following manner:
The AR system of claim 9, wherein generating the total estimate for the service project is based on: 
one or more prior service project records for the physical object.

For claim 12, Examiner believes this claim should be amended in the following manner:
The AR system of claim 9, further comprising a transceiver, wherein execution of the instructions further causes the AR system to transmit, by the transceiver, the total estimate for the service project to a computer system for managing service project records.

For claim 17, Examiner believes this claim should be amended in the following manner:
A non-transitory computer readable medium storing instructions that, when executed by one or more processors of an augmented reality (AR) system, cause the AR system to: 
capture one or more images of a real-world space; 
detect a physical object in the real-world space from the one or more images; 
identify the physical object for a service project; 
generate a virtual object associated with the physical object, wherein the virtual object includes one or more parts that are associated with one or more parts of the physical object that are not visible in the real-world space; 
display the virtual object in an AR environment; 
Ser. No.: 16/922,9365receive a selection of one or more parts of the virtual object associated with one or more parts of the physical object to be serviced; 
generate a parts list for the service project based on the one or more parts of the physical object to be serviced; 
generate [[an]] a total estimate for the service project based on the parts list, wherein generating the total estimate includes obtaining a cost for each part of the one or more parts of the physical object to be serviced and obtaining a labor estimate; and 
display the total estimate for the service project.

For claim 18, Examiner believes this claim should be amended in the following manner:
The non-transitory computer readable medium of claim 17, wherein generating the total estimate for the service project is based on: 
one or more prior service project records for the physical object.




For claim 21, Examiner believes this claim should be amended in the following manner:
The method of claim 4, further comprising: 
generating an invoice for the service project based on the total estimate for the service project; and 
outputting the invoice for the service project for transmission to the computer system for managing the service project records.

For claim 22, Examiner believes this claim should be amended in the following manner:
The AR system of claim 12, wherein execution of the instructions further causes the AR system to: 
generate an invoice for the service project based on the total estimate for the service project; and 
transmit, by the transceiver, the invoice for the service project to the computer system for managing the service project records.

Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-10 and 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For independent claim 1, this claim establishes “an estimate” and then goes on to establish “a labor estimate.” However, this claim goes on to further recite “the estimate” and it is unclear and ambiguous to which of the initial “estimate” and the “labor estimate” is being referred to by the phrase “the estimate.” Examiner has proposed amendments in the claim objections discussed above to resolve the ambiguity.
For dependent claims 2, 4-8 and 21, these claims depend from claim 1 and accordingly inherit the deficiencies of claim 1. Therefore, claims 2, 4-8 and 21 are likewise indefinite.
For independent claim 9, this claim establishes “an estimate” and then goes on to establish “a labor estimate.” However, this claim goes on to further recite “the estimate” and it is unclear and ambiguous to which of the initial “estimate” and the “labor estimate” is being referred to by the phrase “the estimate.” Examiner has proposed amendments in the claim objections discussed above to resolve the ambiguity.
For dependent claims 10, 12-16 and 22, these claims depend from claim 9 and accordingly inherit the deficiencies of claim 9. Therefore, claims 10, 12-16 and 22 are likewise indefinite.
For independent claim 17, this claim establishes “an estimate” and then goes on to establish “a labor estimate.” However, this claim goes on to further recite “the estimate” and it is unclear and ambiguous to which of the initial “estimate” and the “labor estimate” is being referred to by the phrase “the estimate.” Examiner has proposed amendments in the claim objections discussed above to resolve the ambiguity.
For dependent claims 18-20, these claims depend from claim 17 and accordingly inherit the deficiencies of claim 17. Therefore, claims 18-20 are likewise indefinite.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6-10, 12, 14-18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyren (U.S. Patent Application Publication 2015/0091780 A1) in view of Chen et al. (U.S. Patent Application Publication 2012/0075343 A1, hereinafter “Chen”), Geisner et al. (U.S. Patent Application Publication 2013/0083063 A1, hereinafter “Geisner”), Mohr et al., Retargeting Technical Documentation to Augmented Reality, Proceedings of the 33rd Annual ACM Conference on Human Factors in Computing Systems, April 2015, pages 3337-3346 (hereinafter “Mohr”) and Coard (U.S. Patent Application Publication 2015/0012169 A1).

For claim 1, Lyren discloses a method performed by one or more processors of an augmented reality (AR) system (disclosing a system and method for presenting augmented reality with electronic devices including a processing unit (Fig. 1; page 1/par. 25-27)), the method comprising: receiving one or more images of a real-world space (disclosing a camera to capture images of a real-world space within a real-world view of a user (page 2/par. 32-33 and page 3/par. 56-59)); detecting a physical object in the real-world space from the one or more images (disclosing a real object is detected in the real-world space from the captured images (page 3/par. 58-59)); identifying the physical object for a repair/installation project (disclosing the real object is identified for presenting instructions for performing tasks to repair or assemble the real object as a repair/installation project (page 4/par. 67 and 71)); generating a virtual object associated with the physical object (disclosing the generation of a virtual object for association with the identified physical object (page 4/par. 67 and 71)); outputting the virtual object for display in an AR environment (disclosing the virtual object is output for display for overlay with the real object of the real-world space to present an augmented reality environment (page 3/par. 56 and page 5/par. 76)); receiving a selection of one or more portions of the virtual object associated with one or more portions of the physical object to be repaired/installed (disclosing portions of the virtual object associated with corresponding portions of the physical object to be repaired/installed are selected for instructing the user (page 4/par. 67 and 71); explaining the selection of the portions of the virtual object associated with corresponding portioned of the physical object to be repaired/installed may be performed by a remote user to instruct the user (Fig. 20; page 18/par. 240-241)); and generating information for performing the repair/installation project based on the one or more portions of the physical object (disclosing information such as text or other visual indicia is generated and displayed to signify the selection of the portions of the virtual object so that the user performs a task to repair or assemble the real object at the portions of the physical object associated with the selected portions of the virtual object (page 4/par. 67 and 71; and page 18/par. 240-241)).
Examiner finds Lyren discloses generating a parts list for performing a repair/installation project based on one or more parts of a physical object.
In any case, these limitations are well-known in the art as disclosed in Chen.
Chen similarly discloses a system and method for performing augmented reality (page 1/par. 5). Chen explains its system performs object recognition to identify a physical object and portions of the physical object to generate a parts list to perform maintenance or assembly on the physical object such as a parts list for assembling an up-armor kit for an excavator construction vehicle (pages 2-3/par. 27-28 and page 5/par. 47). It follows Lyren may be accordingly modified with the teachings of Chen to generate a parts list as information for performing its repair/installation project based on its portions of its physical object as parts of its physical object associated with its portions of its virtual object as parts of its virtual object.
A person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention would find it obvious to modify Lyren with the teachings of Chen. Chen is analogous art in dealing with a system and method for presenting augmented reality (page 1/par. 5). Chen discloses its generation of a parts list is advantageous in appropriately informing a user of the parts needed to appropriately perform a task of repairing or installing a physical object (pages 2-3/par. 27-28). Consequently, a PHOSITA would incorporate the teachings of Chen into Lyren for appropriately informing a user of the parts needed to appropriately perform a task of repairing or installing a physical object.
Lyren as modified by Chen does not specifically disclose a repair/installation project as a service project.
However, these limitations are well-known in the art as disclosed in Geisner.
Geisner similarly discloses a system and method for presenting augmented reality (page 1/par. 3). Geisner explains its system matches a user with a remote service provider to assist the user in performing tasks such as repairs or installation of a physical object during a session as a service project (page 1/par. 3; page 2/par. 42 and page 7/par. 102). It follows Lyren and Chen may be accordingly modified with the teachings of Geisner to implement its remote user as service provider for providing assistance to its user in repairing/installing its physical object as a service project.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Lyren and Chen with the teachings of Geisner. Geisner is analogous art in dealing with a system and method for presenting augmented reality (page 1/par. 3). Geisner discloses its use of a service provider is advantageous in appropriately matching a user with a qualified person to assist the user in performing a specific activity to repair or install physical objects (page 1/par. 3; page 2/par. 42 and page 7/par. 102). Consequently, a PHOSITA would incorporate the teachings of Geisner into Lyren and Chen for appropriately matching a user with a qualified person to assist the user in performing a specific activity to repair or install physical objects. 
Lyren as modified by Chen and Geisner does not disclose a virtual object includes one or more parts that are associated with one or more parts of a physical object that are not visible in the real-world space.
However, these limitations are well-known in the art as disclosed in Mohr.
Mohr similarly discloses a system and method for presenting augmented reality to assist a user in assembling and maintaining a physical object (page 3337). Mohr discloses its system generates 3D overlays as virtual objects registered to the physical object in presenting the augmented reality (page 3339). Mohr explains the 3D overlays may include an animation of frames depicting virtual parts that are associated with one or more parts of the physical object that are not visible in the real-world space (page 3341/Fig. 6). Mohr further explains the 3D overlays includes a ghosted view x-ray visualization of a virtual part that is associated with a corresponding part of the physical object that is hidden in the real world (page 3344/Fig. 9: “While optimized 2D graphics support selection tasks, our system adds support to identify the selected elements within the real world environment. Thus, selecting an element in image space activates highlighting of the related 3D structure in AR. If the selected element is hidden in the real world, we provide the user with ghosted view visualization [10] (Figure 9(a)). Notice the transparency modulation, which creates the impression of seeing through the closed real world door”). It follows Lyren, Chen and Geisner may be accordingly modified with the teachings of Mohr to modify its virtual object to include one or more parts that are associated with one or more parts of its physical object that are not visible in the real-world space.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Lyren, Chen and Geisner with the teachings of Mohr. Mohr is analogous art in dealing with a system and method for presenting augmented reality to assist a user in assembling and maintaining a physical object (page 3337). Mohr discloses its use of 3D visualizations are advantageous in enabling the display of virtual parts for parts of a physical object hidden in the real world to present augmented reality (page 3344/Fig. 9). Consequently, a PHOSITA would incorporate the teachings of Mohr into Lyren, Chen and Geisner for appropriately matching a user with a qualified person to assist the user in performing a specific activity to repair or install physical objects. 
Lyren as modified by Chen, Geisner and Mohr does not disclose generating an estimate based on a parts list, wherein generating the estimate includes obtaining a cost for each part of the one or more parts of a physical object to be serviced and obtaining a labor estimate; and outputting the estimate for display.
However, these limitations are well-known in the art as disclosed in Coard.
Coard similarly discloses a system and method for diagnosing a physical object in need of repair as a service project (page 1/par. 3 and 7). Coard explains its system generates an estimate based on a parts list where the estimate includes obtaining costs for each part of the parts list of the physical object and a labor estimate (page 5/par. 44 and 50). Coard further discloses a terminal with a monitor as an output device for displaying an invoice in accordance with the generated estimate for the service project (page 2/par. 24; and page 6/par. 55). It follows Lyren, Chen, Geisner and Mohr may be accordingly modified with the teachings of Coard to generate an estimate for its service project based on its parts list by obtaining a cost for each of its parts of its physical object to be serviced and obtaining a labor estimate, and to output the estimate. 
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Lyren, Chen, Geisner and Mohr with the teachings of Coard. Coard is analogous art in dealing with a system and method for diagnosing a physical object in need of repair as a service project (page 1/par. 3 and 7). Coard discloses its diagnosis of a physical object in need of repair is advantageous in appropriately estimating a total cost for repairing the physical object so that a user is properly informed of the payment required for the repair (page 5/par. 44 and 50; and page 6/par. 55). Consequently, a PHOSITA would incorporate the teachings of Coard into Lyren, Chen, Geisner and Mohr for appropriately estimating a total cost for repairing the physical object so that a user is properly informed of the payment required for the repair. Therefore, claim 1 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 2, depending on claim 1, Lyren as modified by Chen, Geisner, Mohr and Coard discloses wherein generating the estimate for the service project is based on: one or more prior service project records for the physical object (Coard similarly discloses a system and method for diagnosing a physical object in need of repair as a service project (page 1/par. 3 and 7); Coard explains its system generates an estimate based on a parts list where the estimate includes obtaining costs for each part of the parts list of the physical object and a labor estimate (page 5/par. 44 and 50); Coard further explains an invoice for generating the estimate may be based on prior work that was performed as previously recorded in historical repair data (page 6/par. 55); and it follows Lyren, Chen, Geisner and Mohr may be accordingly modified with the teachings of Coard to generate its estimate for its service project based on one or more prior service project records for its physical object).

For claim 4, depending on claim 2, Lyren as modified by Chen, Geisner, Mohr and Coard discloses further comprising outputting the estimate for the service project for transmission to a computer system for managing service project records (Chen similarly discloses a system and method for performing augmented reality (page 1/par. 5) and explains its system generates the parts list for rendering and display to perform maintenance or assembly on a physical object (Fig. 1b; pages 2-3/par. 27-28) where the parts list may be transmitted to other computer systems such as a processing center (pages 12-13/par. 124); Geisner similarly discloses a system and method for presenting augmented reality (page 1/par. 3) and explains its system includes a service server as a computer system and processing center for managing service project records (Fig. 1; page 3/par. 49-50); and it follows Lyren may be accordingly modified with the teachings of Chen and Geisner for outputting its information for performing its service project for transmission to a service server for managing service project records; Coard similarly discloses a system and method for diagnosing a physical object in need of repair as a service project (page 1/par. 3 and 7); Coard explains its system generates an estimate based on a parts list where the estimate includes obtaining costs for each part of the parts list of the physical object and a labor estimate (page 5/par. 44 and 50); Coard further discloses a terminal for outputting communication across a network to a service center and for displaying an invoice in accordance with the generated estimate for the service project (page 2-3/par. 24-26; and page 6/par. 55); and it follows Lyren, Chen, Geisner and Mohr may be accordingly modified with the teachings of Coard to output its estimate for transmission to its service server for managing service project records).

For claim 6, depending on claim 1, Lyren as modified by Chen, Geisner, Mohr and Coard discloses further comprising displaying the virtual object concurrently with at least one image of the one or more images in the AR environment (Lyren discloses the virtual object is displayed concurrently with captured images of the real object to present the augmented reality environment (page 2/par. 33; page 3/par. 56 and page 5/par. 76); Chen similarly discloses a system and method for presenting augmented reality (page 1/par. 3) and explains its system renders virtual objects to concurrently overlay captured images of the real world to display a field of view to a user in presenting augmented reality (page 4/par. 34; pages 6-7/par. 63; pages 9-10/par. 88 and 91); and it follows Lyren may be accordingly modified with the teachings of Chen to concurrently overlay its captured images with its virtual object for displaying its augmented reality environment).

For claim 7, depending on claim 1, Lyren as modified by Chen, Geisner, Mohr and Coard discloses further comprising displaying the virtual object superimposed on the physical object from a user's view of the real-world space (Lyren discloses the virtual object is superimposed on the real object from the user’s field of view of the real world space to present the augmented reality environment (page 3/par. 56 and page 5/par. 76)).

For claim 8, depending on claim 1, Lyren as modified by Chen, Geisner, Mohr and Coard discloses further comprising obtaining one or more assembly diagrams associated with the physical object (Mohr similarly discloses a system and method for presenting augmented reality to assist a user in assembling and maintaining a physical object (page 3337) and explains its system obtains assembly diagrams associated with the physical object (pages 3338-3339)), wherein: the virtual object is based on the one or more assembly diagrams (Mohr similarly discloses a system and method for presenting augmented reality to assist a user in assembling and maintaining a physical object (page 3337) and explains its system generates 3D overlays as virtual objects registered to the physical object in presenting the augmented reality where the 3D overlays are based on analyzed assembly diagrams (page 3339)); and the one or more assembly diagrams includes the one or more parts of the virtual objects associated with the one or more parts of the physical object that are not visible in the real-world space (Mohr similarly discloses a system and method for presenting augmented reality to assist a user in assembling and maintaining a physical object (page 3337) and explains its system generates 3D overlays as virtual objects registered to the physical object in presenting the augmented reality where the 3D overlays are based on analyzed assembly diagrams (page 3339);  Mohr explains the assembly diagrams includes virtual parts associated with one or more parts of the physical object that are not visible in the real-world space (page 3341/Fig. 6 and page 3344/Fig. 9); and it follows Lyren, Chen and Geisner may be accordingly modified with the teachings of Mohr to modify its virtual object to include one or more parts that are associated with one or more parts of its physical object that are not visible in the real-world space).

For claim 9, Lyren as modified by Chen, Geisner, Mohr and Coard discloses an augmented reality (AR) system (Lyren discloses a system and method for presenting augmented reality with electronic devices (Fig. 1; page 1/par. 25-27)), comprising: one or more cameras (Lyren discloses the electronic devices include cameras (page 2/par. 32-33)); one or more displays (Lyren discloses the electronic devices include displays (page 1/par. 27)); one or more processors (Lyren discloses the electronic devices include processing units (page 1/par. 27)); and a memory storing instructions that, when executed by the one or more processors (Lyren discloses the electronic devices include memory for storing software instructions for execution by the processing units to perform the functions of the system (page 1/par. 27; and page 19/par. 254 and 260)), cause the AR system to: capture one or more images of a real-world space by the one or more cameras (Lyren discloses the cameras to capture images of a real-world space within a real-world view of a user (page 2/par. 32-33 and page 3/par. 56-59)) and perform the method of claim 1 (see above as to claim 1). 

For claim 10, depending on claim 9, this claim is a combination of the limitations of claim 9 and claim 2. It follows claim 10 is rejected for the same reasons as to claim 9 and claim 2.

For claim 12, depending on claim 10, Lyren as modified by Chen, Geisner, Mohr and Coard discloses a transceiver (Chen discloses it is known for computer systems to implement transceivers to facilitate transmission of data between the computer systems (pages 12-13/par. 124-125); and it follows Lyren may be accordingly modified with the teachings of Chen to implement transceivers within its electronic devices to facilitate transmission between various computing devices and systems) for performing the method of claim 4 (see above as to claim 4).

For claim 14, depending on claim 9, this claim is a combination of the limitations of claim 9 and claim 6. It follows claim 14 is rejected for the same reasons as to claim 9 and claim 6.

For claim 15, depending on claim 9, this claim is a combination of the limitations of claim 9 and claim 7. It follows claim 15 is rejected for the same reasons as to claim 9 and claim 7.

For claim 16, depending on claim 9, this claim is a combination of the limitations of claim 9 and claim 8. It follows claim 16 is rejected for the same reasons as to claim 9 and claim 8.

For claim 17, Lyren as modified by Chen, Geisner, Mohr and Coard discloses a non-transitory computer readable medium storing instructions that, when executed by one or more processors of an augmented reality (AR) system (Lyren discloses a system and method for presenting augmented reality with electronic devices (Fig. 1; page 1/par. 25-27) and discloses the electronic devices include memory for storing software instructions for execution by processing units to perform the functions of the system), cause the AR system to: capture one or more images of a real-world space (Lyren discloses the cameras to capture images of a real-world space within a real-world view of a user (page 2/par. 32-33 and page 3/par. 56-59)) and perform the method of claim 1 (see above as to claim 1). 

For claim 18, depending on claim 17, this claim is a combination of the limitations of claim 17 and claim 2. It follows claim 18 is rejected for the same reasons as to claim 17 and claim 2.

For claim 20, depending on claim 17, this claim is a combination of the limitations of claim 17 and claim 8. It follows claim 20 is rejected for the same reasons as to claim 17 and claim 8.

For claim 21, depending on claim 4, Lyren as modified by Chen, Geisner, Mohr and Coard discloses further comprising: generating an invoice for the service project based on the estimate for the service project (Coard similarly discloses a system and method for diagnosing a physical object in need of repair as a service project (page 1/par. 3 and 7); Coard explains its system generates an estimate based on a parts list where the estimate includes obtaining costs for each part of the parts list of the physical object and a labor estimate (page 5/par. 44 and 50); Coard further discloses a terminal with a monitor as an output device for displaying an invoice in accordance with the generated estimate for the service project (page 2/par. 24; and page 6/par. 55); and it follows Lyren, Chen, Geisner and Mohr may be accordingly modified with the teachings of Coard to generate an invoice for its service project based on the estimate for its service project); and outputting the invoice for the service project for transmission to the computer system for managing service project records (Geisner similarly discloses a system and method for presenting augmented reality (page 1/par. 3) and explains its system includes a service server as a computer system and processing center for managing service project records (Fig. 1; page 3/par. 49-50); and it follows Lyren may be accordingly modified with the teachings of Geisner for outputting its information for performing its service project for transmission to a service server for managing service project records; Coard similarly discloses a system and method for diagnosing a physical object in need of repair as a service project (page 1/par. 3 and 7); Coard explains its system generates an estimate based on a parts list where the estimate includes obtaining costs for each part of the parts list of the physical object and a labor estimate (page 5/par. 44 and 50); Coard further discloses a terminal for outputting communication across a network to a service center and for displaying an invoice in accordance with the generated estimate for the service project (page 2-3/par. 24-26; and page 6/par. 55); and it follows Lyren, Chen, Geisner and Mohr may be accordingly modified with the teachings of Coard to output its invoice for transmission to its service server for managing service project records).

For claim 22, depending on claim 12, Lyren as modified by Chen, Geisner, Mohr and Coard discloses wherein execution of the instructions further causes the AR system to: generate an invoice for the service project based on the estimate for the service project (Coard similarly discloses a system and method for diagnosing a physical object in need of repair as a service project (page 1/par. 3 and 7); Coard explains its system generates an estimate based on a parts list where the estimate includes obtaining costs for each part of the parts list of the physical object and a labor estimate (page 5/par. 44 and 50); Coard further discloses a terminal with a monitor as an output device for displaying an invoice in accordance with the generated estimate for the service project (page 2/par. 24; and page 6/par. 55); and it follows Lyren, Chen, Geisner and Mohr may be accordingly modified with the teachings of Coard to generate an invoice for its service project based on the estimate for its service project); and transmit, by the transceiver, the invoice for the service project to the computer system for managing service project records (Chen discloses it is known for computer systems to implement transceivers to facilitate transmission of data between the computer systems (pages 12-13/par. 124-125); and it follows Lyren may be accordingly modified with the teachings of Chen to implement transceivers within its electronic devices to facilitate transmission between various computing devices and systems; Geisner similarly discloses a system and method for presenting augmented reality (page 1/par. 3) and explains its system includes a service server as a computer system and processing center for managing service project records (Fig. 1; page 3/par. 49-50); and it follows Lyren may be accordingly modified with the teachings of Geisner for outputting its information for performing its service project for transmission to a service server for managing service project records; Coard similarly discloses a system and method for diagnosing a physical object in need of repair as a service project (page 1/par. 3 and 7); Coard explains its system generates an estimate based on a parts list where the estimate includes obtaining costs for each part of the parts list of the physical object and a labor estimate (page 5/par. 44 and 50); Coard further discloses a terminal for outputting communication across a network to a service center and for displaying an invoice in accordance with the generated estimate for the service project (page 2-3/par. 24-26; and page 6/par. 55); and it follows Lyren, Chen, Geisner and Mohr may be accordingly modified with the teachings of Coard to output its invoice for transmission to its service server for managing service project records).

Claims 5, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyren in view of Chen, Geisner, Mohr and Coard further in view of Black (U.S. Patent Application Publication 2016/0093106 A1).

For claim 5, depending on claim 1, Lyren as modified by Chen, Geisner, Mohr and Coard does not disclose automatically identifying one or more of a type, a make, or a model of the physical object without user input.
However, these limitations are well-known in the art as disclosed in Black.
Black similarly discloses a system and method for presenting augmented reality (page 1/par. 5). Black likewise discloses its system identifies a physical object within captured images of a real-world space and explains its system may automatically identify a type, make or model of the physical object without user input by comparing the captured images to images in a known objects database (page 3/par. 29-30). It follows Lyren, Chen, Geisner and Mohr may be accordingly modified with the teachings of Black to automatically identify a type, make or model of its physical object without user input.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Lyren, Chen, Geisner and Mohr with the teachings of Black. Black is analogous art in dealing with a system and method for presenting augmented reality (page 1/par. 5). Black discloses its use of a known objects database is advantageous in appropriately identifying a type, make or model of a physical object without requiring user input (page 3/par. 29-30). Consequently, a PHOSITA would incorporate the teachings of Black into Lyren, Chen, Geisner and Mohr for appropriately identifying a type, make or model of a physical object without requiring user input. Therefore, claim 5 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 13, depending on claim 9, this claim is a combination of the limitations of claim 9 and claim 5. It follows claim 13 is rejected for the same reasons as to claim 9 and claim 5.

For claim 19, depending on claim 17, this claim is a combination of the limitations of claim 17 and claim 5. It follows claim 19 is rejected for the same reasons as to claim 17 and claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/           Primary Examiner, Art Unit 2613